917 So.2d 346 (2005)
Greg MARTIN, Appellant,
v.
WALMART DISTRIBUTION and Sedgwick CMS, Appellees.
No. 1D05-4299.
District Court of Appeal of Florida, First District.
December 28, 2005.
Hernando Bernal, Jr. of Barbas, Koenig, Nunez, Sanders & Butler, P.A., Tampa, for appellant.
G. Dennis Lynn, Jr., and James T. Earle, Jr., St. Petersburg, for appellees.
PER CURIAM.
Upon consideration of appellant's response, appellees' motion to dismiss is granted. This appeal is hereby dismissed for lack of jurisdiction. See Fla. Admin. Code R. 60Q-6.122(3)(providing that a motion for rehearing does not toll the time within which an order becomes final or an appeal may be filed).
KAHN, C.J., HAWKES and THOMAS, JJ., concur.